Citation Nr: 0107909	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture, T-11 and T-12,  currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This issue comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

By rating action in July 1997, service connection was granted 
for degenerative arthritis of T11-T12, claimed as a 
dorsolumbar spine disorder, and a 10 percent rating was 
assigned from October 8, 1996, the date of the veteran's 
reopened claim.  Subsequently, the veteran filed an increased 
rating claim in November 1998.  By rating action in September 
1999, the RO increased the rating to 20 percent. This was the 
maximum allowable rating for limitation of motion of the 
dorsal spine with demonstrable deformity of the vertebral 
body.  The RO considered this to be a full grant of the 
benefit sought.  

The Board however notes that the veteran has continuously 
claimed a dorsolumbar spine disorder, not limited to his 
thoracic spine, since 1976.  As such, the question of the 
severity and extent of the dorsolumbar spine disorder remains 
an issue and is remanded to the RO for further development.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran asserts, in essence, that the residuals of his 
service connected back injury, compressive fracture of 
thoracic spine, T11-T12 is worse than evaluated, and extends 
through his entire dorsolumbar spine.  At an RO hearing in 
February 2000, he maintained that he initially injured his 
back falling backwards off a rope ladder into a landing 
craft.  He has to wear a back brace, special shoes and use an 
orthopedic mattress.  In several previous RO hearings he has 
testified to the extent and severity of his dorsolumbar 
spinal disorder.

The Board notes that there are several private medical 
examinations, records, and opinions which address the 
severity of his back pathology.  These suggests a 
relationship between the thoracic spine injury in service and 
his current dorsolumbar back pathology.  A chiropractic 
evaluation dated in December 1999, from Dr. David C. Huber 
notes the veteran's disability had worsened due "to the 
degenerative changes following the trauma to the spine which 
initially started the compression fracture at T11 and T12."  

An examination, including an MRI, was performed in May 1998 
at the Florida Spine Institute.  paresthesias from the 
umbilicus down, most likely secondary to the compression of 
the cord at T11-12, was diagnosed.   The examiner opined, 
that for the most part, the lower thoracic compressive 
myelopathy was indeed responsible for most of the veteran's 
lower back and lower extremities disorders.  

A VA examination in July 1999 noted that it was plausible 
that the veteran's degenerative L4-5 spondylolisthesis may 
have been due to his injury in 1945.  However, he also noted 
that it was most likely degenerative and related to facet 
arthropathy.

The veteran is currently rated for severe/moderate limitation 
of motion of the dorsal spine with demonstrable deformity of 
a vertebral body from fracture.  He has a long history of 
complaints and treatment for his dorsolumbar back pathology.

Accordingly, the Board finds that additional development of 
the claim is warranted.  A complete review of the veteran's 
medical history and claims file, followed by an examination, 
and medical opinion, by a panel consisting of orthopedic and 
neurological specialists is necessary to evaluate the extent 
and severity of residuals of the dorsolumbar trauma suffered 
in service. 

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his 
dorsolumbar conditions not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should attempt to obtain all medical 
records identified by the veteran.  

2.  Thereafter, the veteran should be 
scheduled for  comprehensive VA 
neurological and orthopedic examinations 
of the dorsolumbar spine to determine the 
nature and severity of the dorsolumbar 
disability attributed to the inservice 
trauma to his back.  The examiner(s) 
should identify, and describe, in detail 
all orthopedic, neurological, and 
functional spinal pathology, which is 
related to service or the service-
connected injury.  The examiners should, 
based on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current dorsolumbar pathology.  
All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail, including 
range of motion studies, measured in 
degrees, and X-ray studies.  Attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected dorsolumbar disorder.  The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
dorsolumbar spine but only that which is 
due to the service-connected injury or 
other dorsolumbar disorder the 
examiner(s) has related to service or the 
service-connected disorder.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2000) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
dorsolumbar spine pathology found to be 
present.  The examiner(s) should provide 
complete rationales for all conclusions 
reached. 

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


